Citation Nr: 1302972	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses for emergency treatment rendered at Our Lady of the Lake Regional Medical Center from September 25, 2009, to September 26, 2009.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jackson, Mississippi, which denied reimbursement for unauthorized medical expenses incurred from September 25, 2009, to September 26, 2009, at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana.

The Veteran and his wife, P. W., testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) in order to conduct further development.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered at a non-VA facility.  Specifically, he received emergency treatment at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, from September 25, 2009, to September 26, 2009, without receiving prior authorization from VA.

A review of the record reflects that the Veteran's claim has been considered only under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  However, these statutory and regulatory provisions provide that a veteran must be found ineligible for reimbursement for emergency treatment under 38 U.S.C.A. § 1728, in order to for eligible for consideration under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1002(h) (2012).  

38 U.S.C.A. § 1728 specifically provides for reimbursement or payment for emergency treatment rendered to a veteran for an adjudicated service-connected disability, a non-service connected disability associated with and held to be aggravating a service-connected disability, any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability, or for any illness, injury , or dental condition of a veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to facilitate the veteran's training.  

In the instant case, the Veteran presented for emergency treatment in September 2009 with symptoms of confusion and short-term memory loss.  He was subsequently diagnosed with transient global amnesia, resolved on its own later that day.  The etiology of the condition was unclear.  

A review of the record reveals insufficient documentation to determine whether the Veteran had a service-connected disability, and consequently, whether his emergency treatment may have been rendered for such a disability or for a non-service connected disability that was associated with and found to be aggravating a service-connected disability.  Accordingly, this claim must be remanded in order for the AOJ to obtain and associate with the claims file complete documentation regarding the Veteran's service-connected disabilities, if any.

Additionally, it appears that sufficient notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) may not have been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While VCAA notice was issued in November 2009, the notice did not contain specific information with respect to the evidence necessary to substantiate the Veteran's reimbursement claim.  Thus, the AOJ should provide the Veteran with a VCAA letter advising him how to substantiate a claim for medical expense reimbursement under the provisions of 38 U.S.C.A. §§ 1725 and 1728.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his reimbursement of medical expenses claim under the provisions of 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under the provisions of 38 U.S.C.A. §§ 1725 and 1728 - and provide the Veteran with the pertinent regulations.  

2.  Obtain and associate with the Veteran's file a complete copy of documentation pertaining to his service-connected disabilities, if any.  If service connection is not in effect for any disability, then such should be specifically noted in the claims file.  

3.  Thereafter, review the Veteran's file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim for reimbursement for non-VA medical expenses on appeal, including under the provisions38 U.S.C.A. § 1728, if applicable.  If his claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



